--------------------------------------------------------------------------------

Exhibit 10.23
 
SIXTEENTH AMENDMENT TO LEASE AGREEMENT


This SIXTEENTH AMENDMENT TO LEASEAGREEMENT (this "Amendment") is made and
entered into as of April 12, 2012, by and between STONEHOLLOW INDUSTRIAL
 INVESTORS, LLC, a Delaware limited liability company ("Landlord"), and ACTIVE
POWER, INC., a Delaware corporation ("Tenant").
 
BACKGROUND:



A. On March 11, 1996, Braker Phase Ill, Ltd. ("Braker"), predecessor in interest
to Landlord, and Magnetic Bearing Technologies, Inc. ("MBT") entered into a
Lease Agreement(the "Original Lease") for approximately 4,050 square feet (the
"Premises") in the building commonly known as Stonehollow 1, located at 11525
Stonehollow Drive, Austin, Texas 78758 (the "Building"), being a part of the
industrial center commonly known as Stonehollow (the "Project').




B. On June 24, 1996, Braker and MBT entered into a First Amendment to Lease
Agreement (the "First  Amendment"),  whereby the Premises were expanded by
approximately 4,050 square feet, to a total of approximately 8,100 square feet.




C. MBT changed its name to Active Power, Inc.




D. On September 4, 1996, Braker and Tenant entered into a Second Amendment to
Lease Agreement (the "Second  Amendment'').




E. Metropolitan Life Insurance Company ("Met'') purchased the Building and
succeeded to the interest of Braker under the Lease.




F. On October 10, 1997, Met and Tenant entered into a Third Amendment to Lease
Agreement (the "Third Amendment''), whereby the Premises were further expanded
by approximately 15,080 square feet in the building commonly known as
Stonehollow 2, to a total of approximately 23,180 square feet. On August 20,
1999, Met and Tenant entered into a Fourth Amendment to Lease Agreement (the
"Fourth Amendment''). On February 9, 2000, Met and Tenant entered into a Fifth
Amendment to Lease Agreement (the "Fifth Amendment''), whereby the Premises were
further expanded by approximately 11,666 square feet in Stonehollow 1, to a
total of approximately 38,896 square feet. On September 22, 2000, Met and Tenant
entered into a Sixth Amendment to Lease Agreement (the "Sixth Amendment''),
whereby the Premises were further expanded by approximately 4,050 square feet,
to a total of approximately 42,946 square feet. On April10, 2001, Met and Tenant
entered into a Seventh Amendment to Lease Agreement (the "Seventh Amendment'').
On May 7, 2001, Met and Tenant entered into an Eighth Amendment to Lease
Agreement (the "Eighth Amendment''). On June 27, 2002, Met and Tenant entered
into a Ninth Amendment to Lease Agreement (the "Ninth Amendment''), whereby the
Premises were reduced by approximately 4,050, to a total of approximately 38,896
square feet. On January 31, 2003, Met and Tenant entered -into a Tenth Amendment
to Lease Agreement (the "Tenth Amendment''). On July 31, 2003, Met and Tenant
entered into an Eleventh Amendment to Lease Agreement (the "Eleventh
Amendment''). On February 8, 2005, Met and Tenant entered into a Twelfth
Amendment to Lease Agreement (the "Twelfth Amendment''), whereby the lease term
was extended for approximately 19,616 square feet, thereby reducing the Premises
to contain approximately 19,616 square feet, comprised of approximately 7,466
square feet in Suite 120 of the Building (the "Suite 120 Space") and
approximately 12,150 square feet in Suites 130 and 135 of the Building (the
"Suite 135 Space'} On December 7, 2005, Met and Tenant entered into a Thirteenth
Amendment to Lease Agreement (the "Thirteenth Amendment'} On March 6, 2007,
Landlord and Tenant entered into a Fourteenth Amendment to Lease Agreement (the
"Fourteenth Amendment").

 
SIXTEENTH AMENDMENT  TO LEASE AGREEMENT
 
PAGE 1

--------------------------------------------------------------------------------

G. Windsor at Stonehollow, LP ("Windsor'') purchased the Building and succeeded
to the interest of Met under the Lease.




H. On January 19, 2010, Windsor and Tenant entered into a Fifteenth Amendment to
Lease Agreement (the "Fifteenth Amendment'').   The Original Lease, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, the Tenth Amendment, the Eleventh
Amendment, the Twelfth Amendment, the Thirteenth Amendment, the Fourteenth
Amendment, and the Fifteenth Amendment, is referred to herein as the "Lease".




I. Landlord purchased the Building and succeeded to the interest of Windsor
under the Lease.




J. Landlord and Tenant desire to amend the Lease to, among other things, extend
the term of the Lease for approximately 12,150 square feet of the Premises in
the Suite 135 Space.



AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:



1. Capitalized Terms. All capitalized terms which are not otherwise defined
herein shall have the meaning set forth in the Lease, as amended hereby.




2. Definitions. As of the date of this Amendment, the terms specified below
shall have the following meanings:




  a. "Landlord Parties"  means  Landlord, the  property  manager, Landlord's
mortgagee(s) and any affiliates or subsidiaries of the foregoing, and all of
their respective officers, directors, employees, shareholders, members,
partners, agents and contractors.




b. "Tenant Parties" means Tenant and its shareholders, members, managers,
partners, directors, officers, employees, agents, contractors, sublessees,
licensees and invitees.




c. "Claims" means all foreseeable and unforeseeable damages (including actual,
consequential, and punitive), losses, injuries, penalties, disbursements, costs,
charges, assessments, expenses (including attorneys' fees and court costs),
demands, litigation, settlement payments, causes of action (whether in tort,
contract, or under a theory of strict liability, or whether in law, equity,
statutory or otherwise) or judgments.



SIXTEENTH AMENDMENT  TO LEASE AGREEMENT
 
PAGE 2

--------------------------------------------------------------------------------

3.
Renewal. The term of the Lease is extended to expire on March 31, 2016 (the
"Expiration Date").




4.
Base Rent. From April 1, 2012 (the "Effective Date") through the Expiration
Date, the Base Rent payable under the terms and conditions of the Lease is as
follows:



Period
Annual Base Rent/SF
MonthlBase Rent
4/1/12-3/31/13
$12.00
$12,150.00
4/1/13-3/31/14
$12.36
$12,514.50
4/1/14-3/31/15
$12.73
$12,889.13
4/1/15-3/31/16
$13.11
$13,273.88


All other terms of the Lease regarding the payment of Base Rent remain
unchanged. Tenant shall continue to pay all other amounts payable under the
Lease.



5. Acceptance of Premises. Tenant accepts the Premises in their "AS-IS"
condition, and Landlord shall have no obligation to improve, repair, restore or
refurbish the Premises except as otherwise specifically provided in this
Amendment. Tenant acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty, except as otherwise expressly provided
in this Amendment, with respect to the Premises or any other portion of the
Project, including any representation or warranty with respect to the
suitability or fitness of the Premises or any other portion of the Project for
the conduct of Tenant's business.




6. Tenant Costs. Landlord's estimate of Tenant's Proportionate Share of Tenant
Costs for calendar year 2012 is $3,702.11 per month.




7. Suite 120 Space.




a.
The term of the Lease for the Suite 120 Space expires on March 31, 2012. Tenant
may continue to occupy the Suite 120 Space through May 31, 2012, subject to all
of the terms and conditions of the Lease, except for the obligation to pay Base
Rent and Tenant's Proportionate Share of Tenant Costs for the Suite 120 Space
for the period commencing April 1, 2012 and ending April 30, 2012. Tenant shall
pay Base Rent and Tenant's Proportionate Share of Tenant Costs for the Suite 120
Space for the period commencing May 1, 2012 and ending May 31, 2012. Base Rent
for the Suite 120 Space for such period will be $7,466.00.




b.
Tenant must vacate the Suite 120 Space on or before May 31, 2012. Upon such
vacation, Tenant shall surrender the Suite 120 Space to Landlord in accordance
with the provisions of Paragraph 6 of the Lease as if the term of the Lease had
expired with respect to the Suite 120 Space. Notwithstanding any1hing to the
contrary contained in this Amendment or the Lease, if Tenant does not vacate the
Suite 120 Space prior to May 31, 2012, then, from and after June 1, 2012, Tenant
shall pay rent for both the Premises and the Suite 120 Space until such time
that Tenant vacates the Suite 120 Space; provided that such acceptance by
Landlord does not constitute a waiver or release of Tenant for failure to vacate
the Suite 120 Space timely as set forth in this Paragraph.

 
SIXTEENTH AMENDMENT  TO LEASE AGREEMENT
 
PAGE 3

--------------------------------------------------------------------------------

c. In addition to Tenant's obligations set forth in Section 7(b) above, prior to
Tenant's vacation of the Suite 120 Space, Tenant, at its sole cost and expense,
must remove the structural steel mezzanine in the warehouse portion of the Suite
120 Space.  Tenant must repair any damage to the Suite 120 Space and the
Building resulting from such removal.




8. Tenant's Insurance.  Section 9(B) of the Lease is deleted and the following
substituted therefor:



Tenant, at Tenant's expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the term of the Lease the following
insurance coverages: (a) commercial general liability insurance written on the
most current form of ISO CG 00 01 (occurrence  basis) or its equivalent, have a
minimum each occurrence limit of $1,000,000, a minimum general aggregate limit
of $3,000,000, and not exclude this Lease from the definition of "Insured
Contract" under the contractual liability provisions [provided, if Tenant has
more than one location, such policy shall have a "designated location(s)"
general aggregate limit endorsement applying the general aggregate limit to each
of Tenant's  locations];  (b) worker's  compensation  insurance  complying with
statutory requirements  of the State of Texas and employers  liability insurance
in amounts not less than $500,000 bodily injury per accident/$500,000 disease
each employee/$500,000 disease policy limit; (c) causes of loss-special form
(formerly "all risks") commercial property insurance in an amount adequate to
cover the replacement cost of all alterations and all the furniture, fixtures,
equipment and other business personal property in the Premises (provided, such
policy shall have a business income and extra expense endorsement in an amount
sufficient to cover 6 months of income and ongoing expenses);  (d) business 
automobile liability  insurance  written on an occurrence basis, including
coverage for owned, nonowned, and hired autos, having a minimum limit of
$1,000,000 per accident; and (e) such additional insurance coverages or other
policy limits as Landlord reasonably requires.


Each policy referred to in this Section 9(B) shall satisfy the following
requirements: (i) be issued by carriers having a Best's Rating of A- or better,
and a Best's Financial Size Category of Class IX, or better, and admitted to
engage in the business in the State of Texas; (ii)  be endorsed to be primary,
with the policies of all Landlord Parties being excess, secondary  and
noncontributing;  (iii) be endorsed to provide a waiver   of subrogation in
favor of the Landlord Parties; (iv) with respect to all liability policies
except worker's compensation/employer's liability, be endorsed to include the
Landlord Parties as "additional insureds" on a form which does not exclude the
contributory negligence of the Landlord Parties;   and (v) contain a provision
for 30 days'  prior written notice by insurance carrier to Landlord of
cancellation, nonrenewal, or substantial modification. Tenant shall deliver to
Landlord certificates of insurance and, at  Landlord's request, copies of all
policies and renewals thereof to be maintained by Tenant hereunder, not less
than ten (10) days prior to the Commencement Date and not less than ten (10)
days prior to the expiration date of each policy.
 
SIXTEENTH AMENDMENT  TO LEASE AGREEMENT
 
PAGE 4

--------------------------------------------------------------------------------

9. Waiver of Subrogation. Section 1O(D) of the Lease is amended by adding the
following:



The releases in this section will apply even  if the damage or loss is caused or
alleged to be caused in whole or in part by the negligence or strict liability
of the released party but will not apply to the extent the damage or loss is
caused by the gross  negligence or willful misconduct of the released  party.   
The phrase "released party" in the preceding sentence will include with respect
to Landlord, the Landlord Parties, and with respect to Tenant, the Tenant
Parties.



10. Indemnity.  Section 11 of the Lease is amended by deleting the first
sentence and substituting the following therefor:



To the extent permitted by law, and except as expressly provided in Section
10(D), Tenant shall indemnify the Landlord Parties against any and all Claims
arising from Tenant's occupancy of the Premises, from the undertaking of any
alterations or repairs to the Premises, from the conduct of Tenant's business on
the Premises, or from any breach or default on the part of Tenant in the
performance of any covenant or agreement on the part of Tenant to be performed
pursuant to the terms of this Lease, or from any willful or negligent act of
Tenant, its agents, contractors, servants, employees, customers or invitees, in
or about the Premises. In case of any action or proceeding brought against the
Landlord Parties by reason of any such Claim, upon notice from Landlord, Tenant
covenants to defend such action or proceeding by counsel reasonably satisfactory
to Landlord. The indemnity in this section will apply even if the Claim is
caused or alleged to be caused in whole or in part by the negligence or strict
liability of a Landlord Party, but will not apply to the extent the damage or
loss is caused by the gross negligence or willful misconduct of such Landlord
Party.



11. Calculation of Charges. Tenant understands and accepts the methods of
calculation for determining charges and amounts of assessed against Tenant under
this Lease, and agrees that they comply with Section 93.012 (Assessment of
Charges) of the Texas Property Code, as amended or succeeded from time to time. 
Tenant waives, to the fullest extent permitted by Applicable Law, all rights and
benefits of Tenant under Section 93.012 of the Texas Property Code, as amended
or succeeded from time to time.




12. OFAC.




a. Tenant certifies, represents, warrants and covenants that:




(1) It is not acting and will not act, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, "Specially Designated National
and Blocked Person", or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and




(2) It is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation.

 
SIXTEENTH AMENDMENT  TO LEASE AGREEMENT
 
PAGE 5

--------------------------------------------------------------------------------

b. Tenant hereby agrees to defend (with counsel reasonably acceptable to
Landlord), indemnify and hold harmless Landlord and the Landlord Parties from
and against any and all Claims arising from or related to any such breach of the
foregoing certifications, representations, warranties and covenants.



13.
Brokerage: Mutual indemnities.




a. Tenant warrants that it has had no dealings with any broker or agent in
connection with the negotiation or execution of this Amendment other than HPJ
Corporate Services, LLC ("Broker").  Tenant shall indemnify, defend, and hold
Landlord harmless against all costs, expenses, attorneys' fees, or other
liability for commissions or other compensation or charges claimed by any broker
or agent other than Broker claiming by, through, or under Tenant with respect to
this Amendment.




b. Landlord warrants that it has had no dealings with any broker or agent in
connection with the negotiation or execution of this Amendment other than
Broker. Landlord shall indemnify, defend, and hold Tenant harmless against all
costs, expenses, attorneys' fees, or other liability for commissions or other
compensation or charges claimed by any broker or agent, including Broker,
claiming by, through or under Landlord with respect to this Amendment.




c. Any brokerage commissions payable to Broker are payable by Landlord pursuant
to the terms of separate agreements between Landlord and Broker.




14. No Offsets.   Tenant hereby represents to Landlord that to the best of
Tenant's knowledge, as of the date of this Amendment, Tenant has no defenses to
or offsets against the full and timely payment and performance of each and every
covenant and obligation required to be performed by Tenant under the terms of
the Lease.




15. Conflicts. The terms of this Amendment prevail if there is a conflict with
the terms of the Lease.




16. Headings.  The headings or captions of the paragraphs in this Amendment are
for convenience only and shall not act and shall not be implied to act to limit
or expand the construction and intent of the contents of the respective
paragraph.




17. Binding Effect. This Amendment is binding upon and shall inure to the
benefit of the parties and their respective successors and assigns (but this
reference to assigns shall not be deemed to act as a consent to an assignment by
Tenant).




18. Ratification. The Lease, as amended and modified hereby, is ratified and
confirmed by the parties as being in full force and effect.

 
SIXTEENTH AMENDMENT  TO LEASE AGREEMENT
 
PAGE 6

--------------------------------------------------------------------------------

EXECUTED as of the date first above written.
 
 
LANDLORD:
 
 
 
 
 
 
 
STONEHOLLOW INDUSTRIAL INVESTORS, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
Stonehollow Industrial Manager, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
[image00028.jpg]
 
 
 
Name:
Greg Forester
 
 
 
Title:
President
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
 
 
ACTIVE POWER, INC., a   Delaware  corporation
 
 
 
 
 
 
 
By:
[image00025.jpg]
 
 
Name
John K. Penver
  Title: Chief Financial Officer

 
SIXTEENTH AMENDMENT  TO LEASE AGREEMENT
 
 
PAGE 7

--------------------------------------------------------------------------------